        Case 3:16-md-02741-VC Document 13323 Filed 07/23/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


   IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
   LIABILITY LITIGATION
                                                    Case No. 16-md-02741-VC


   This document relates to:                        PRETRIAL ORDER NO. 240:
                                                    ORDER REQUIRING
   ALL CASES                                        PARTICIPATION IN SPECIAL
                                                    MASTER PROGRAM




       Court-appointed Special Master Ken Feinberg has established a program to allow

plaintiffs in this MDL to receive an offer of a payment to settle their cases. Every current and

future plaintiff in this MDL who has not already reached a settlement with Monsanto is ordered

to participate in the program.

       Pursuant to the program, counsel for individual plaintiffs (or the plaintiffs themselves, if

they are unrepresented) will receive a letter from the Special Master requesting certain

information (and supporting documentation) regarding their claims. Every plaintiff is ordered to

submit the information requested by the Special Master by the deadline he establishes. Failure to

do so will be deemed a violation of this order.

       Once the Special Master has received the information from the plaintiff, Monsanto will

be given an opportunity to submit its own information regarding the plaintiff’s claims. Pursuant

to Monsanto’s consent, the Special Master will then consider all the information submitted

regarding the plaintiff’s claims and make a written settlement offer to the plaintiff, based on his
independent analysis of the claims. Once the Special Master has made this offer, it is binding on
        Case 3:16-md-02741-VC Document 13323 Filed 07/23/21 Page 2 of 2




Monsanto—the company is required to pay it if the plaintiff accepts. The plaintiff may either

accept or reject the offer, but there will be no further negotiation once the Special Master has

conducted his analysis and made his offer.

       There is no penalty for refusal of an offer, and there will be no delay in the litigation

process while a plaintiff timely participates in the Special Master’s program. However, if a

plaintiff fails to participate in the program in accordance with the deadlines set by the Special

Master, that could result in a delay of the litigation, and it will be deemed a violation of this

order, which could result in sanctions.

       The Special Master will contact each plaintiff; plaintiffs do not need to reach out to him.

       IT IS SO ORDERED.



Dated: July 23, 2021
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  2
